17-4072
     Lin v. Barr
                                                                                   BIA
                                                                           A077 925 426
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 28th day of October, two thousand nineteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            SUSAN L. CARNEY,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   GUANG HUI LIN,
14            Petitioner,
15
16                 v.                                            17-4072
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Robert J. Adinolfi, Esq., New
24                                    York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Bernard A.
28                                    Joseph, Senior Litigation Counsel;
29                                    Anthony O. Pottinger, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Guang Hui Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a December 11,

7    2017 decision of the BIA denying his motion to reopen his

8    removal proceedings.    In re Guang Hui Lin, No. A 077 925 426

9    (B.I.A. Dec. 11, 2017).    We assume the parties’ familiarity

10   with the underlying facts and procedural history in this case.

11       We review the denial of a motion to reopen for abuse of

12   discretion and the BIA’s country conditions determination for

13   substantial evidence.   See Jian Hui Shao v. Mukasey, 546 F.3d
14   138, 168-69 (2d Cir. 2008).    An alien seeking to reopen may

15   file one motion to reopen no later than 90 days after the

16   agency issues its final administrative decision.     8 U.S.C.

17   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).      It is

18   undisputed that Lin’s 2017 motion to reopen was untimely

19   because he filed it more than a decade after the BIA’s final

20   administrative decision.    See 8 U.S.C. § 1229a(c)(7)(C)(i);

                                    2
1    8 C.F.R. § 1003.2(c)(2).      However, noncompliance with the 90-

2    day time limitation is excused if the motion is filed in order

3    to apply for asylum “based on changed country conditions

4    arising in the country of nationality or the country to which

5    removal has been ordered, if such evidence is material and

6    was not available and would not have been discovered or

7    presented     at     the   previous     proceedings.”          8 U.S.C.

8    § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

9         “In determining whether evidence accompanying a motion

10   to   reopen   demonstrates     a   material    change    in    country

11   conditions    that    would   justify    reopening,     [the   agency]

12   compare[s] the evidence of country conditions submitted with

13   the motion to those that existed at the time of the merits

14   hearing below.”      In re S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA

15   2007).   Where conditions vary within a country, the movant

16   must show a change in the relevant geographic area.            See Jian

17   Hui Shao, 546 F.3d at 170.     Substantial evidence supports the

18   BIA’s conclusion that Lin did not establish a material change

19   in conditions in his home province of Fujian.

20        The country conditions evidence reveals that the Chinese

                                        3
1    government’s treatment of Christians has been consistent

2    since    Lin’s        2002    hearing.          The     record       reflects     that

3    Christians attending unauthorized churches in China have

4    faced repression since at least the mid-1990s, when China

5    initiated       a      campaign       to       suppress        unregistered        and

6    unauthorized religious groups.                 In 2001, “government respect

7    for religious freedom remained poor,” as described by the

8    U.S.    State       Department.       Certified         Administrative          Record

9    (“CAR”) at 1696–97 (2001 U.S. State Dep’t Country Report on

10   Human    Rights        Practices).             Repression       of     unregistered

11   religious groups, including underground Christian groups, had

12   intensified in some areas, although it had “eased somewhat”

13   following       a    period    of   heightened          repression       in     Fujian

14   Province.       Id.

15          Lin cites a 2002 State Department report as evidence that

16   China    was    more     tolerant      of      Christians        then    than    now.

17   Petitioner’s Brief at 11, citing CAR at 240–45 (2002 U.S.
18   State Dep’t Country Report on Human Rights Practices (“2002

19   Report”)).          However,    the        same       report     concluded       that

20   “[o]verall, government respect for religious freedom remained

                                                4
1    poor, and crackdowns against unregistered groups, including

2    underground Protestant and Catholic groups . . . continued.”

3    Id.   With respect to Fujian Province, it reported that the

4    recent detention of two underground priests had “created a

5    generalized fear that other detentions might follow.”                             Id.

6    A   report    from    2016     described        a     continuation      of    these

7    conditions: the registration policy persisted, with some

8    toleration for unregistered religious groups and periodic

9    crackdowns.         CAR   at    447–56       (2016    Annual      Report     of   the

10   Congressional-Executive Commission on China (“2016 Report”)).

11   Moreover,     the     2016     Report    does        not   support      a   general

12   conclusion that repression had escalated in Fujian Province.

13         Lin    raises    three    principal       challenges         to   the   BIA’s

14   conclusions.         First, he argues that 2001 and 2002 State

15   Department reports show that repression has escalated, and

16   the BIA mischaracterized these reports by evaluating them

17   differently than did the Seventh Circuit in Shu Han Liu v.

18   Holder, 718 F.3d 706 (7th Cir. 2013).                        This argument is

19   unavailing.         Although     addressing          the   same    region     and   a

20   similar time frame, the Seventh Circuit was presented with a

                                              5
1    different set of evidentiary materials concerning country

2    conditions, and the BIA was not required to reach the same

3    conclusion on a different evidentiary basis.             See INS v.

4    Abudu, 485 U.S. 94, 104–05 (1988) (movant bears the burden of

5    introducing evidence in support of a motion to reopen); Xiao

6    Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

7    2006) (the weight to be afforded evidence in immigration

8    proceedings   “lies    largely    within   the   discretion”   of   the

9    finder of fact (brackets and quotation marks omitted)).             As

10   discussed above, the totality of the record here provides

11   substantial evidence in support of the BIA’s conclusion.

12       Second, Lin argues that the BIA ignored portions of the

13   record.    The   BIA    gave     “reasoned   consideration     to   the

14   petition, and made adequate findings,” and did not need to

15   “expressly parse or refute on the record each individual

16   argument or piece of evidence offered by the petitioner.”

17   Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007); see

18   also Xiao Ji Chen, 471 F.3d at 336 n.17 (“[W]e presume that

19   [the agency] has taken into account all of the evidence before

20   [it], unless the record compellingly suggests otherwise.”).

                                        6
1        Finally, Lin argues that the BIA should not have relied

2    on the 1998 and 2001 State Department reports because they

3    were not part of the administrative record.        He is incorrect:

4    he filed the reports in support of his original asylum

5    application and they were duly incorporated into the record.

6        Therefore,   because   the       country   conditions    evidence

7    supports the BIA’s conclusion that Lin failed to demonstrate

8    a material worsening of conditions for Christians in China

9    between 2001 and 2017 as needed to excuse him from the 90-

10   day filing deadline for his motion, the BIA did not abuse its

11   discretion in denying his motion to reopen.           See 8 U.S.C.

12   § 1229a(c)(7)(C).   Because this finding is dispositive, we

13   do not reach the BIA’s alternative conclusion that Lin failed

14   to establish prima facie eligibility for relief.            See INS v.

15   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

16   and agencies are not required to make findings on issues the

17   decision of which is unnecessary to the results they reach.”).




                                      7
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court
7




                                  8